Order, Supreme Court, New York County (Louis Kaplan, J.H.O.), entered September 4, 1991, which after a traverse hearing held that the court did not have in personam jurisdiction over defendant-respondent, unanimously affirmed, without costs.
The record of the traverse hearing supports the conclusion of the Judicial Hearing Officer that plaintiffs failed to exercise due diligence prior to serving defendant pursuant to CPLR 308 (4). Plaintiffs’ process servers attempted personal service on defendant at his New York residence on only two instances during work hours. Concur — Sullivan, J. P., Milonas, Ross, Asch and Kassal, JJ.